EXHIBIT 10.1


July 21, 2006


Joseph E. Sarachek
22 Harvest Drive
Scarsdale, NY 10583


Re: Engagement as Chief Executive Officer and Member of the Board of Directors


Dear Mr. Sarachek :


This letter agreement (this “Agreement”) confirms the terms pursuant to which
PubliCARD, Inc. (the “Company”) engages Joseph E. Sarachek (“Sarachek”) to serve
as Chief Executive Officer of the Company. In connection with his service as
Chief Executive Officer, Sarachek will provide financial and restructuring
advisory services on behalf of the Company which may include serving as the
senior operations officer of the Company, overseeing the Company’s operations,
analyzing, assisting and developing a financial restructuring plan involving the
Company, assisting the Company in developing and negotiating a prospective plan
of reorganization with its creditors, selling the Company through a merger or
otherwise, selling the Company’s assets, purchasing assets or companies, and/or
raising additional debt/equity capital for the Company (each, a “Transaction”),
and such other tasks that may be reasonably requested by the Company’s Board of
Directors. The Company will take such actions within its authority to cause
Sarachek to be elected as a member of the Company’s Board of Directors (and to
retain such status) during the term of this Agreement.


Sarachek shall have control of the manner and means by which his services are
performed under this Agreement and shall report to, and be subject to the
general direction of, the Company’s Board of Directors. Sarachek shall be
treated as an independent contractor for all employment and tax law purposes.
Sarachek agrees to devote such time and effort as he reasonably determines is
necessary to perform the services required of him under this Agreement. The
Company acknowledges that Sarachek’s engagement as an independent contractor
under this Agreement shall not require him to devote his full attention and
business time to the Company. During the term of this Agreement, Sarachek may
engage in, provide services to or possess an interest in any other business
ventures of any nature or description, independently or with others, to the
extent such actions do not breach Sarachek’s fiduciary duties as an officer and
director of the Company.


This Agreement shall become effective as of the date hereof upon the execution
by both the Company and Sarachek and may be terminated on 30 days’ prior written
notice by the Company or Sarachek. The termination of this Agreement shall not
affect: a) any compensation earned by Sarachek up to the date of termination; b)
any compensation which Sarachek may otherwise become entitled to hereunder; c)
the reimbursement of expenses incurred by Sarachek up to the date of
termination; or d) Sarachek’s rights to indemnification in accordance with this
Agreement and the attached indemnification provisions, which are incorporated
herein, all of which shall remain in full force and effect.


Compensation of Services


I.
The Company shall pay Sarachek a monthly fee of $15,000 (“Monthly Fee”). The
initial Monthly Fee shall be paid upon the execution of this Agreement and each
subsequent Monthly Fee shall be paid on the 21st of each month thereafter.



II.
In addition to the Monthly Fee, promptly after the date hereof Sarachek shall be
granted options (the “Initial Grant”) priced at the market price of the
Company’s common stock at the date of grant for 10% of the fully diluted shares
of the Company, which shall become vested and immediately exercisable upon the
consummation of the Initial Transaction (as defined below) and shall include
such other terms and conditions, including registration rights, as provided in
the stock option agreement attached hereto as Appendix B (the “Stock Option
Agreement”). The Initial Grant shall be made, to the extent shares are
available, under the Company’s stock incentive plans, and any additional shares
shall be outside of such plans. In connection with the consummation of the first
Transaction after the date hereof (the “Initial Transaction”), Sarachek shall be
granted, in the amount provided below, additional options (“Additional Options”)
to purchase shares of the Company’s common stock (or any successor company)
priced at the market price of the Company’s common stock at the date of grant
which shall be immediately vested and exercisable and shall otherwise be on the
same terms and conditions, including registration rights, as the Initial Grant.
The amount of Additional Options to be granted shall equal such number of shares
as shall provide Sarachek with options to purchase 10% of the fully diluted
shares of the Company (or any successor company) after giving effect to the
Initial Transaction and taking into consideration the Initial Grant.

 
 
 

--------------------------------------------------------------------------------

 
 
III.
In addition to the Monthly Fee, during the term of this Agreement, the Company
shall pay Sarachek a cash Transaction Fee (the “Transaction Fee”), subject to V
below, upon consummation of each Transaction based on the aggregate value
thereof received by the Company or its stockholders, including the gross
proceeds of any financing (whether in cash, securities or other-in-kind
consideration, including assumption of debt ) as follows:



Aggregate Transaction Value
Cumulative Transaction Fee
From 0 to $1,000,000
4%, plus
From $1,000,000 to $5,000,000
5% of the incremental, plus
From $5,000,000 to $10,000,000
6% of the incremental, plus,
Over $10,000,000
7% of any amount over $10,000,000



IV.
Sarachek shall be reimbursed for all reasonable out-of-pocket expenses incurred
in carrying out the terms of this Agreement, including telephone, travel,
facsimile, courier, computer time charges and attorneys’ fees (to the extent
necessary), food, messenger services, postage and copying.



V.
The Transaction Fee and any other fees that are unpaid, shall be paid out of the
proceeds of any Transaction. Sarachek shall be entitled to payment in full of
his Monthly Fees and expenses, regardless of whether any Transaction is
successfully completed.



Payment of all fees and expenses incurred under this Agreement, are solely the
responsibility of the Company. The Company shall reimburse Sarachek up to $7,000
for the legal fees of Kronish Lieb Weiner & Hellman LLP incurred in connection
with the preparation and negotiation of this Agreement. For a period of one year
following termination of this Agreement by the Company without cause, Sarachek
shall be entitled to receive Transaction Fees in connection with each
Transaction the Company or its successors consummates with any party (or its
affiliates) with whom Sarachek or the Company have contacted during the term of
this Agreement.


Indemnification/Insurance


The Company shall indemnify (including advancement of expenses) and hold
harmless Sarachek to maximum extent permitted by law and shall execute the
Indemnification Agreement attached hereto as Appendix A, the terms and
conditions of which are hereby incorporated herein by reference.
 
2

--------------------------------------------------------------------------------

 


If at any time after the termination of this Agreement, Sarachek is called upon
by the Company or is legally required to render services directly or indirectly
relating to the subject matter of this Agreement beyond the services
contemplated herein (including, but not limited to, producing of documents,
answering interrogatories, giving depositions, giving expert or other testimony,
whether by agreement, subpoena or otherwise), the Company shall pay Sarachek’s
then current hourly rates for the time expended in rendering such services,
including, but not limited to, time for meetings, conferences, preparation and
travel, and all related costs and expenses, including the reasonable legal fees
and expenses of Sarachek’s counsel.


During the term of this Agreement, the Company shall not amend, repeal or
otherwise modify its articles of incorporation or by-laws, each as amended
(together, the “Charter Documents”), in a manner that would adversely affect
Sarachek’s rights to indemnification and exculpation thereunder. For a period of
six years following the termination of this Agreement, the Company shall
indemnify (including advancement of expenses) and hold harmless Sarachek to
maximum extent permitted by law and, in addition, to the same extent as he will
be indemnified by the Company as an officer and director of the Company or in
connection with any other capacities indemnifiable thereunder pursuant to the
Company’s Charter Documents immediately prior to the termination of this
Agreement for acts or omissions which occurred at or prior to such termination.


During the term of this Agreement, the Company shall use reasonable efforts to
maintain officers’ and directors’ liability insurance with at least as favorable
terms and coverage amounts as it currently has in place, which policy shall
cover Sarachek in his capacity as an officer and director of the Company and in
connection with any other capacities coverable thereunder.


If the Company or any of its successors or assigns (i) consolidates with or
merges into any other person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfers or
conveys all or substantially all of its properties and assets to any person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of the Company or its assets shall
assume the obligations set forth in this Agreement.


Disclosure


All non-public information provided by the Company to Sarachek will be
considered as confidential information and shall be maintained as such by
Sarachek, except as required by law or as required to enable Sarachek to perform
his services pursuant to this Agreement, until the same becomes known to the
public without release thereof by Sarachek.


Sarachek will not be responsible for independently verifying the accuracy of any
information provided to Sarachek by the Company or its agents (the
“Information”) and he shall not be liable for inaccuracies in any Information
provided to Sarachek by or at the direction of the Company.


Entire Agreement, Governing Laws and Jurisdiction, Etc.


This Agreement, the Stock Option Agreement and the Indemnification Agreement set
forth the entire understanding of the parties relating to the subject matter
hereof and supersede and cancel any prior communications, understandings and
agreements between the parties with respect to the subject matter hereof. This
Agreement cannot be terminated or changed, nor can any of its provisions be
waived, except by written agreement signed by the Company and Sarachek. This
Agreement shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company and Sarachek.
 
3

--------------------------------------------------------------------------------

 


This Agreement shall be governed by and construed to be in accordance with the
laws of the State of New York applicable to contracts made and to be performed
solely in such state by citizens thereof. Any dispute arising out of this
Agreement shall be adjudicated by the American Arbitration Association.


Acceptance


Please confirm that the foregoing is in accordance with your understanding by
signing in the space indicated below and returning an executed copy of this
Agreement to the Company. A telecopy of a signed original of this Agreement
shall be sufficient to bind the parties whose signatures appear hereon.


Very truly yours,


PubliCARD, Inc.


By: /s/ Antonio L. DeLise


 
ACCEPTED AND AGREED TO:




By: /s/ Joseph E. Sarachek
Joseph E. Sarachek


 
Date: July 21, 2006
 
 
4

--------------------------------------------------------------------------------

 